

115 HRES 334 IH: Expressing the sense of the House of Representatives regarding grid modernization.
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 334IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. McNerney (for himself and Mr. Latta) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives regarding grid modernization.
	
 That it is the sense of the House of Representatives that it should be the policy of the United States to promote and advance—
 (1)the modernization of the energy delivery infrastructure of the United States, and bolster the reliability, affordability, diversity, efficiency, security, and resiliency of domestic energy supplies, through advanced grid technologies;
 (2)the modernization of the electric grid to enable a robust multi-directional power flow that lev­er­ages centralized energy resources and distributed energy resources, enables robust retail transactions, and facilitates the alignment of business and regulatory models to achieve a grid that optimizes the entire electric delivery system;
 (3)relevant research and development in advanced grid technologies, including— (A)energy storage;
 (B)predictive tools and requisite real-time data to enable the dynamic optimization of grid operations;
 (C)power electronics, including smart inverters, that ease the challenge of intermittent renewable resources and distributed generation;
 (D)real-time data and situational awareness tools and systems; and (E)tools to increase data security, physical security, and cybersecurity awareness and protection;
 (4)the leadership of the United States in basic and applied sciences to develop a systems approach to innovation and development of cyber-secure advanced grid technologies, architectures, and control paradigms capable of managing diverse supplies and loads;
 (5)the safeguarding of the critical energy delivery infrastructure of the United States and the enhanced resilience of the infrastructure to all hazards, including—
 (A)severe weather events; (B)cyber and physical threats; and
 (C)other factors that affect energy delivery; (6)the coordination of goals, investments to optimize the grid, and other measures for energy efficiency, advanced grid technologies, interoperability, and demand response-side management resources;
 (7)partnerships with States and the private sector— (A)to facilitate advanced grid capabilities and strategies; and
 (B)to provide technical assistance, tools, or other related information necessary to enhance grid integration, particularly in connection with the development at the State and local levels of strategic energy, energy surety and assurance, and emergency preparedness, response, and restoration planning;
 (8)the deployment of information and communications technologies at all levels of the electric system; (9)opportunities to provide consumers with timely information and advanced control options;
 (10)sophisticated or advanced control options to integrate distributed energy resources and associated ancillary services;
 (11)open-source communications, database architectures, and common information model standards, guidelines, and protocols that enable interoperability to maximize efficiency gains and associated benefits among—
 (A)the grid; (B)energy and building management systems; and
 (C)residential, commercial, and industrial equipment; (12)private sector investment in the energy delivery infrastructure of the United States through targeted demonstration and validation of advanced grid technologies; and
 (13)establishment of common valuation methods and tools for cost-benefit analysis of grid integration paradigms.
			